DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 39-40 and 42-45 are objected to because of the following informalities:  the claims should contain the word “or” between the last two compounds in the tables. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 49-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 49-50 are drawn to methods of treating a “disease, syndrome, or condition modulated by STING” or one where the disease is “affected by the agonism of STING”, but fail to state what the actual disease state is. The use of this functional language is seen to be indefinite as it does not allow a skilled artisan to know the metes and bounds of the claim. For example, if another artisan were to administer the claimed compounds to treat a specific disease, migraines for example, they would not know whether they were infringing on the instant claims or not, as migraines may or may not be characterized by being modulated by STING. Per the MPEP:
The second paragraph of 35 U.S.C. 112 is directed to requirements for the claims:
The specification shall conclude with one or more claims particularly pointing out and
distinctly claiming the subject matter which the applicant regards as his invention.
There are two separate requirements set forth in this paragraph:
(A)    the claims must set forth the subject matter that applicants regard as their
invention; and
(B)    the claims must particularly point out and distinctly define the metes and
bounds of the subject matter that will be protected by the patent grant.

	Although an essential purpose of the examination process is to determine whether or not
the claims define an invention that is both novel and nonobvious over the prior art,
another essential purpose of patent examination is to determine whether or not the claims
are precise, clear, correct, and unambiguous. The uncertainties of claim scope should be
removed, as much as possible, during the examination process.
The inquiry during examination is patentability of the invention as applicant regards it. If
the claims do not particularly point out and distinctly claim that which applicants regard as
their invention, the appropriate action by the examiner is to reject the claims under 35
U.S.C. 112, second paragraph. In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed.
Cir. 1989).

The use of the functional language to define that which applicants are treating is not seen to clearly allow a skilled artisan to know the metes and bounds of the claimed subject matter, as not all diseases which are characterized by being modulated by STING are known to be characterized by modulated by STING. Including the disease states from claims 51-54 into the independent claims will obviate the instant rejection.
All claims which depend from an indefinite claim are also indefinite. Ex parte Cordova, 10 U.S.P.Q. 2d  1949, 1952 (P.T.O. Bd. App. 1989).
Allowable Subject Matter
Claims 1-38, 41, and 46-48 are allowed.
The claims of the instant application are drawn to various (3’,3’) cyclic dinucleotides. The compounds are required to have a SO2 group at one of the M or M1 locations herein, and also have an O and an NH on either side of the SO2 group at either the Y and Z positions if M is SO2 or at the Y1 and Z1 positions if M1 is SO2. The claims are drawn to pharmaceutical compositions and methods of agonizing STING and treating diseases with the same. The core of the present compounds comprising the formula 
    PNG
    media_image1.png
    186
    336
    media_image1.png
    Greyscale
.
	The closest prior art is seen to be WO18/045204. ‘204 is drawn to compounds having the core 
    PNG
    media_image2.png
    127
    228
    media_image2.png
    Greyscale
, and more specifically 
    PNG
    media_image3.png
    134
    180
    media_image3.png
    Greyscale
. A review of ‘204 shows substantial overlap at all of the various positions. The X2, X3, X4, and X6 groups therein are all optionally O or NR, and the L1 and L2 groups are optionally C(O), C(S), S(O), or SO2, thus embracing the required -O-SO2-NH- linkage at the same position. However, none of the examples therein would lead an artisan to these presently claimed features. All of the exemplified cyclic dinucleotides of ‘204 have either a C(O) or C(S) group flanked by NH on both sides. As such, the examiner does not believe a trail was blazed to at least the compounds requiring a -O-SO2-NH- linkage as set forth in the preset claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVISS C MCINTOSH III whose telephone number is (571)272-0657. The examiner can normally be reached Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRAVISS C. MCINTOSH III
Primary Examiner
Art Unit 1623



/TRAVISS C MCINTOSH III/Primary Examiner, Art Unit 1623